Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                                Remarks
	This Office Action fully acknowledges Applicant’s remarks filed on October 14th, 2022.  Claims 1-4, 8-18, and 21-24 are pending.  Claims 5-7, 19, and 20 are canceled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 14th, 2022 has been entered.







Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 8, 11-18, 21, and 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The amended recitation within independent claims 1 and 16 to “…at least one harmful substance contained…which at least one harmful substance negatively affects operability…” is drawn to new matter in the claims.
Applicant’s specification does not describe “harmful” substance and what defines encompasses “harmful,” wherein such term is a relative in and of itself, and likewise is seen with respect to the further delineation to “…which at least one harmful substance negatively affects operability…”
Applicant’s disclosure generally discusses at least one protective substance for protecting the sensor unit from a physical and/or chemical alteration (pars. [0016,0018] as seen in Applicant’s pre-grant publication US 2019/0049380).  Applicant more particularly discloses in pars. [0018,0020,0021,0066+] those substances as recited therein, including the claimed radical scavenger, reducing agent, or catalyst.
There is further discussion with respect to preventing premature aging of the sensor unit, but the sensor unit is not a positively claimed element of the device claimed herein, and it remains that the disclosure is absent discussion to the “harmful” nature recited.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 8, 11-18, 21, and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The configuration of the cap as recited in claims 1 and 16 is indefinitely understood.
Therein, it is recited “…a cap including, at least in part, the functional layer, and the protective layer, the cap being configured to retain the at least one protective substance…”
Herein, the portion which recites “the cap being configured to retain the at least one protective substance” is not clear in the additional functionality to be given to the cap as the recitation already establishing that the protective layer, wherein the at least on protective substance is contained within the protective layer, is at least partly included in the cap.
Clarification is required, or acknowledgement of a redundant functionality being presented.
Further, and as similarly discussed above in the rejection of the claims under 35 USC 112 a/1st paragraph, the recitation to “harmful” is not particularly defined or provided for in the specification.  Examiner further notes that the sensor unit and medium are both drawn to prospective workpieces (the harmful substance being related with respect to a prospective medium) and are not positively claimed structural elements, but it remains that this problematic language has been placed into the claim.










The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2, 3, 17, and 24 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The recited protective substances in claims 2 and 3 do not coincide with the recitation to the protective substance chosen from the group as in claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Examiner notes that claims 2/17 lists a redox buffer and/or a redox buffer polymer (among other buffers), which may constitute a reducing agent, however, it is not clear if a redox buffer or redox buffer polymer constitutes a reducing agent, and the claim is not written properly to coincide and particularly define within the choices of the group recited in claims 1/16 and the remaining elements of claims 2/17 are not coincident with the listing in claims 1/16.
Further, an acrylamide polymer with at least one imidazole unit is not recognized in Applicant’s disclosure as one of the supertypes/genus provided in claim 1 (and noting, even if so, the claim should be amended to properly relate back to the grouping and further delineate a genus into a recited species herein the dependent claims).
It appears that Applicant may not have taken into account the amendments made with respect to the at least one protective substance within independent claims 1 and 16 when providing such dependent claims.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:


In claims 12/13 –
a) at least one analyte-permeable diffusion-inhibiting component


In claim 14 –
b) an indicator component formulated to signal replacement…



Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


a)  Any of those elements as disclosed in pars. [0113-0114,0123-124], and equivalents thereof 

b)  a dye and equivalents thereof (see par. [0035]).

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim(s) 1-4, 8, 11-18, 21, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reardon et al. (US 2013/0244266), hereafter Reardon in view of Suzuki et al. (USPN 6,139,797), hereafter Suzuki, and in view of Woodward et al. (US 2009/0032397), hereafter Woodward.
Reardon discloses biosensing systems (abstract).  With regard to claims 1/16, Reardon discloses a protective device for a sensor unit, as recited therein, comprising at least one protective substance as claimed (drawn to the biocomponent 20, which is an enzyme for example, which is a catalyst; see pars. [0016-0037,0115], for example) selected to protect the sensor unit and binds or converts the at least one harmful substance (herein noting that the medium and any “harmful” substance therein are both drawn to prospective workpieces, wherein a medium is not a positively claimed structural element of the device, thus nor is a prospective “harmful” substance therein, and as well as the sensor unit itself being an intended workpiece which is not positively claimed), and a protective layer 22, and an at least partially media-permeable functional layer 30 configured to contact the medium with a medium-contacting side, wherein the protective layer 22 is adjacent the functional layer 30 and opposite the medium-contacting side of the functional layer (wherein Examiner asserts that the medium itself is not a positively claimed structural element of the device and is drawn to a prospective workpiece, wherein the functional layer 30 commensurately provides such a side, and as seen in fig.13 with the adjoining side opposite to protective layer 22), and wherein the at least one protective substance is contained within the protective layer (pars. [0007,0012,0035,0181,0182], fig. 13, and accompanying disclosure, for example).  With regard to claims 2, 3, 17, and 24 , Reardon discloses that the at least one protective substance is one of a pH buffer polymer, a pH buffer solution, a redox buffer, and/or a redox buffer polymer as Reardon discloses that the protective substance that encapsulates and immobilizes the biocomponent may be provided a polymer membrane for microencapsulation including those particular polymers discussed therein, and particularly as in claims 3 and 24, Reardon discloses that hydrogels such as polyacrylimade may be utilized for immobilizing the biocomponent (pars. [0187-0189], for example); with regard to claims 4 and 18, Reardon discloses that the functional layer may be embodied in the form of an organic or inorganic membrane, a gel, or a dispersion (pars.[0184-0193], for example). ,   With regard to claims 8 and 21, in as much as required and claimed herein, Reardon discloses all of the positively claimed structural elements of the device and such device is fully capable of being fastened to a prospective sensor unit in as much as recited and required herein, and further as in cl. 21 Reardon discloses having a surface that has a surface region shaped, and such shaped region being a bubble-repelling geometry as Reardon includes a convex geometry to a surface of the protective device as which is commensurate with that disclosed by Applicant -see par. [0061] of incorporated-by-reference US 2017/0184499 which was used to provide disclosure to this “bubble-repelling geometry-, in as much a required and claimed herein) and is thereby said to be fully capable of such functional fastening recited herein, wherein it is further noted that both the medium and the sensor unit are drawn to intended workpieces that are not positively claimed elements of the device.  With regard to claim 11, Reardon discloses that the protective layer 22 is an inlay which is at least partially surrounded by the functional layer 30 (par. [0186], fig. 13, for example).  With regard to claims 12 and 13, Reardon discloses that a diffusion-inhibiting component is provided in a ceramic material or porous polymeric material that is contained in a diffusion barrier layer that sits atop the enzyme biocomponent layer (par. [0036], for example), disposed as claimed, wherein Examiner notes that the relative structural constitution with respect to the sensor unit is not given patentable weight as the sensor unit is not a positively claimed element of the device and is drawn to a prospective workpiece.  With regard to claim 14, Reardon discloses at least one indicator component (i.e. transducer dye in section 30, fig. 13) formulated to signal replacement of the protective device, disposed as claimed,  in as much as recited and required herein.  With regard to claim 15, Reardon discloses a substance for reducing a surface tension of at least one component of the protective device wherein the substance is an alcohol disposed as claimed, (pars. [0202,0203], for example).  With regard to claim 16, as discussed above, Reardon discloses the claimed protective device, and further discloses a sensor unit including a substrate as given by the end substrate of the fiber optic cable 50 with an end-face substrate and indicator applied within functional layer 30, as well as a light source 70 adapted as claimed, a detection unit 60 adapted as claimed, an electronics unit 62/64 configured as claimed (pars. [0181-0183], figs. 13&14, for example).  
With regards to claims 1 and 16, Reardon does not specifically disclose a cap as claimed.
Suzuki discloses a sensor device including an optical fiber sensor probe (abstract).  Suzuki discloses that a cap 21 is provided to cover the sensing and functional layers of the probe and allow for drawing in a sample to be analyzed therein, and wherein the cap, in a region or portion thereof facing towards the medium [in operation as in cl. 1], is embodied to be releasably attached to the sensor unit or releasably applied to the sensor unit, as such cap is structured and arranged commensurately as claimed and is thus fully capable of such functionality, and is fully capable of being released by way of a given applied force, also noting that the cap member 21 in Suzuki is releasable as such as seen in fig. 8 (lines 35-67, col. 13;lines 55-62, col. 16figs. 5&8, and 9, for example).
Woodward discloses an ionic probe wherein the top of the active chamber of the probe is protected by a cap 122, which may be made of rubber (par. [0048], fig. 6, for example).
It would have been obvious to one of ordinary skill in the art to modify Reardon to include providing a cap configured as claimed and made of an elastic material such as taught by Suzuki and Woodward in order to provide a releasable element that conveniently provides for selectively confining and releasing fluid samples for investigation of biosensing applications as likewise desired and appreciated by Reardon (see pars. [0005,0061], for example, wherein biosensing applications are discussed including with respect to fluid solutions), and wherein an elastic material provides a suitable protective material to the probe, and from a material that is low cost and has mechanical properties which allow ease of handling by the user and manipulation when necessary.


Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reardon in view of Suzuki and Woodward as applied to claims 1-4, 8, 11-18, 21, and 24 above, and further in view of Phillips.
Reardon/Suzuki does not specifically disclose that the functional layer comprises first and second functional layers wherein the at least one protective substance is located between the first and second functional layers.
Phillips discloses an optical fiber probe wherein the functional layer comprises first and second functional layers 55, 130 and wherein the absorption protective substance layer is provided between layers 55, 130 providing for a suitable arrangement for interaction at the phosphor element sensing emissions therefrom to provide an optical measurement indicative of an analyte (lines 10-67, col. 8, fig. 4A, for example).
It would have been obvious to one of ordinary skill in the art to modify Reardon/Suzuki to provide the functional layer by first and second layers with the at least one protective substance located between the first and second layers such as taught by Phillips in order to provide an obvious, alternative arrangement which remains to provide a suitable optical fiber sensor for particularly carrying the light signal for interaction and assessment of an analyte as likewise desired by Reardon/Suzuki.
Further, it is noted that Reardon discloses that the functional layer includes inorganic fibers adapted to absorb liquid (pars. [0188,0189], for example, to synthetic materials including fibers), and application thereof in either of the two layers is merely a routine engineering design choice.


Response to Arguments
Applicant's arguments filed January 26th, 2022 have been fully considered but they are not persuasive in view of the new grounds of rejection applied in view of the amendments to the claims.
With regards to claims 1-4, 8, 11-18, 21, and 24 (and notably with respect to independent claims 1 and 16) rejected under 35 USC 103 as being unpatentable over Reardon in view of Suzuki and Woodward, Applicant traverses the rejection.
Herein, upon further consideration and in view of the amendments made to the claims, Examiner notes that the claimed at least one protective substance recited in claims 1/16 is found in Reardon.
Reardon discloses at least one protective substance as claimed, which is drawn to the biocomponent 20, which is an enzyme for example (a catalyst; see pars. [0016-0037,0115], for example) selected to protect the sensor unit and binds or converts the at least one harmful substance (herein noting that the medium and any “harmful” substance therein are both drawn to prospective workpieces, wherein a medium is not a positively claimed structural element of the device, thus nor is a prospective “harmful” substance therein, and as well as the sensor unit itself being an intended workpiece which is not positively claimed.
As discussed above, the biocomponent 20 of Reardon is herein being relied upon for the claimed and amended at least one protective substance, and Reardon remains to disclose the at least partially media-permeable functional layer 30 and protective layer 22 wherein the at least one protective substance is contained within the protective layer.
Modification by Suzuki to a cap as claimed, and to Woodward with respect to an elastic material for a cap is maintained as obvious to one of ordinary skill in the art such as taught by Suzuki and Woodward in order to provide a releasable element that conveniently provides for selectively confining and releasing fluid samples therein for investigation of biosensing applications as likewise desired and appreciated by Reardon (see pars. [0005,0061], for example, wherein biosensing applications are discussed including with respect to fluid solutions), and wherein an elastic material provides a suitable protective material to the probe, and from a material that is low cost and has mechanical properties which allow ease of handling by the user and manipulation when necessary.

Further, as in claim 16, Reardon discloses the claimed protective device as discussed above, and further discloses a sensor unit including a substrate as given by the end substrate of the fiber optic cable 50 with an end-face substrate and indicator applied within functional layer 30, as well as a light source 70 adapted as claimed, a detection unit 60 adapted as claimed, an electronics unit 62/64 configured as claimed (pars. [0181-0183], figs. 13&14, for example).  
This presentation of the sensor unit is commensurate with the scope provided by the claims and is attached to the protective device as claimed.  The medium is drawn to a prospective workpiece not afforded patentable weight.

With regard to claim 1, and has been previously discussed, the sensor unit and the medium are drawn to intended workpieces not afforded patentable weight.

Further, claims 1-4, 8, 11-18, 21, and 24 are herein rejected under 35 USC 112 a/1st and 112 b/2nd for the reasons discussed above in the body of the action.
Additionally, claims 2, 3, 17, and 24 are herein rejected under 35 USC 112 d/4th paragraph.
Conclusion

                                                                                                                                                                                                Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL N TURK whose telephone number is (571)272-8914. The examiner can normally be reached M-F 930-630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEIL N TURK/Primary Examiner, Art Unit 1798